UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6496


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DONNELL EDWARD CALLAHAM,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Abingdon. James P. Jones, District Judge. (1:08-cr-00052-JPJ-RSB-1)


Submitted: August 31, 2017                                  Decided: September 21, 2017


Before GREGORY, Chief Judge, and KEENAN and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donnell Edward Callaham, Appellant Pro Se. Jennifer R. Bockhorst, Assistant United
States Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Donnell Edward Callaham appeals the district court’s order denying his 18 U.S.C.

§ 3664(h) (2012) motion to modify the restitution order imposed after his criminal

conviction. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court.    United States v. Callaham, No.

1:08-cr-00052-JPJ-RSB-1 (W.D. Va. May 29, 2015). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2